               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 PETER JOHN WEYKER,

                      Petitioner,
                                                   Case No. 13-CV-1115-JPS-JPS
 v.

 JASON BENZEL,
                                                                    ORDER
                      Respondent.


1.     INTRODUCTION

       On September 30, 2013, Peter John Weyker (“Weyker”) filed a

petition pursuant to 28 U.S.C. § 2254 and a request that the Court stay his

petition and hold it in abeyance while he exhausted his state-court

remedies. (Docket #1). On October 2, 2013, Magistrate Judge William E.

Callahan entered a Rule 4 order screening Weyker’s habeas petition.

(Docket #3). On November 25, 2013, Respondent filed a letter indicating that

Weyker was in the process of exhausting his state remedies. (Docket #10).

Respondent had no objection to the requested stay. (Id.) Weyker pursued a

series of post-conviction challenges in state court to the convictions at issue

in this matter. At the Court’s request, Weyker provided several status

reports regarding those proceedings, and he also filed motions to extend

the stay. (See Docket #11-#24). The Court granted Weyker’s motions to

extend the stay, (Docket #16, #18, #22), and on March 30, 2017, the Court

administratively closed Weyker’s case, directing him to “notify the Court

by electronic filing when he wishes to reinstate this action.”

       Now before the Court is Weyker’s motion to lift the stay and

reinstate habeas proceedings and for leave to file an amended petition.



 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 1 of 10 Document 28
(Docket #25). The Court will grant that motion. Weyker’s proposed

amended petition, (Docket #25-1), shall be the operative petition in this case,

and the Court will screen the same.

2.     FACTUAL AND PROCEDURAL BACKGROUND

       On March 19, 2010, Weyker was convicted by a jury in Dodge

County Circuit Court of the following: second degree sexual assault of a

child, in violation of Wis. Stat. § 948.02(2); incest with a child, in violation

of Wis. Stat. § 948.06(1); four counts of capturing an image of nudity, in

violation of Wis. Stat. § 942.09(2)(am)1; and two counts of attempting to

capture an image of nudity, in violation of Wis. Stat. § 939.32(1)(bm).

Weyker was sentenced to thirty-one and one-half years of initial

confinement and twenty-eight years of extended supervision.1 Weyker

appealed his judgment of conviction, and on April 20, 2012, the Wisconsin

Court of Appeals summarily affirmed. (Docket #25-1 at 3). Weyker then

filed a petition for review with the Wisconsin Supreme Court, which was

denied on September 27, 2012. (Id.)

       Additionally, on August 19, 2013, Weyker filed a petition for writ of

habeas corpus in the Wisconsin Court of Appeals based upon the

ineffectiveness of his appellate and trial counsel. (Id. at 4). Specifically,

Weyker claimed his appellate counsel was ineffective for failing to raise the

ineffectiveness of trial counsel in: (1) failing to seek the recusal of the circuit

court judge; (2) failing to appear at the first scheduled trial date, and then

failing to object to the prosecutor subsequently adding eleven new charges

in the case; (3) failing to interview potential alibi witnesses; (4) failing to



       1 See State v. Weyker, 2008CF000228 (Dodge Cnty. Cir. Ct.), available at
https://wcca.wicourts.gov (last visited July 21, 2021).


                           Page 2 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 2 of 10 Document 28
play, at trial, the entirety of a recording of the execution of a search warrant

of Weyker’s home; (5) failing to move to suppress video evidence; and

(6) failing to retain a defense DNA expert. (Docket #25-3 at 2). The

Wisconsin Court of Appeals denied the petition on July 29, 2014, and

Weyker did not appeal. (Docket #25-1 at 4-5).

       On October 16, 2013, Weyker filed a post-conviction motion under

Wis. Stat. § 974.06 in Dodge County Circuit Court case 2008CF000228. (Id.

at 5). The motion raised the following grounds: (1) failure of the judge to

recuse himself due to a conflict of interest and ineffective assistance of trial

counsel for failing to raise the claim; (2) ineffective assistance of trial counsel

for failing to appear for trial or object to the subsequent addition of charges;

(3) ineffective assistance of trial counsel for failure to investigate;

(4) ineffective assistance of trial counsel for failure to use exculpatory

evidence; (5) ineffective assistance of trial counsel for failure to review

discovery and seek suppression; (6) ineffective assistance of trial counsel

for failure to retain a DNA expert; and (7) ineffective assistance of appellate

counsel for failing to raise these ineffective assistance of trial counsel claims.

(Docket #25-3 at 2). The Circuit Court denied the motion on June 26, 2014.

(Docket #25-1 at 5). Weyker appealed, and the Wisconsin Court of Appeals

affirmed the denial on April 19, 2016, and then denied his motion for

reconsideration on May 26, 2016. (Id.) The Wisconsin Supreme Court denied

review on September 8, 2016. (Id.)

       On October 24, 2016, Weyker filed a motion for DNA testing under

Wis. Stat. § 974.07 in Dodge County Circuit Court case 2008CF000228.

(Docket #25-3 at 3). The motion stated that DNA results would be newly

discovered evidence which would require that his sexual assault

convictions be vacated. (Id.) The DNA retesting was granted, but the results


                           Page 3 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 3 of 10 Document 28
were inconclusive, and the motion was withdrawn after January 17, 2018.

(Id.) No appeal was taken on this motion. (Id.)

       Weyker filed a post-conviction motion under Wis. Stat. § 974.06 on

November 18, 2016 and two supplemental motions, on June 1, 2018 and

September 21, 2018, in Dodge County Circuit Court case 2008CF000228. (Id.

at 3-4). The first motion raised the following grounds: (1) ineffective

assistance of trial counsel for failure to appear for trial; (2) ineffective

assistance of trial counsel for failure to seek independent DNA testing;

(3) newly discovered evidence regarding subsequent Crime Lab DNA

manuals; and (4) ineffective assistance of postconviction counsel for failure

to raise identified claims. (Id.) The first supplemental motion added a claim

that “[n]ewly discovered evidence that speculum contamination could have

provided exculpatory explanation for presence of male DNA on

complainant’s vaginal swab.” (Id. at 4). Finally, the second supplemental

motion added the following claims: (1) ineffective assistance of trial counsel

for failure to raise the fact that speculum contamination by transferring

trace evidence from external genitalia provided exculpatory explanation for

the presence of male DNA on complainant’s vaginal swab; (2) prosecutorial

misconduct/violation of due process because the trial prosecutor knew or

should have known that, given the possibility of speculum contamination

by transferring trace evidence from external genitalia, the trial argument

that male DNA could not have been present on complainant’s vaginal swab

unless she was telling the truth about the alleged sexual assault was false;

and (3) ineffectiveness of post-conviction/appellate counsel for failure to

raise these claims on direct appeal. (Id.) The Circuit Court denied these

motions on June 4, 2019. (Id. at 4). Weyker appealed all claims (except the

claim of newly discovered evidence based on Crime Lab DNA manuals).


                           Page 4 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 4 of 10 Document 28
The Court of Appeals affirmed the denial on May 7, 2020 and denied

Weyker’s motion for reconsideration on June 22, 2020. (Id.) The Wisconsin

Supreme Court denied Weyker’s petition for review on September 16, 2020.

(Id. at 5).

        On October 20, 2020, Weyker filed a motion to lift the stay in the

present case and to file an amended petition for habeas relief. (Docket #25).

In his amended habeas petition, Weyker presents three grounds for relief:

(1) “Denial of effective assistance of counsel – trial counsel unreasonably

failed to appear on date set for trial, resulting in 11 additional charges”

(“Ground One”); (2) “Denial of effective assistance of counsel – trial counsel

unreasonably failed to present evidence and argue that the minute

quantities of male DNA on the complainant’s vaginal swab could have

resulted from inadvertent contamination/transfer of trace evidence from

use of the speculum” (“Ground Two”); and (3) “Denial of due process –

Prosecutorial misconduct for making argument he knew or should have

known to be false” (“Ground Three”). (Docket #25-1 at 6-8).

3.      ANALYSIS

        Rule 4 of the Rules Governing § 2254 Cases in the United States

District Courts authorizes a district court to conduct an initial screening of

habeas corpus petitions and to dismiss a petition summarily where “it

plainly appears from the face of the petition . . . that the petitioner is not

entitled to relief.” This rule provides the district court the power to dismiss

both those petitions that do not state a claim upon which relief may be

granted and those petitions that are factually frivolous. See Small v. Endicott,

998 F.2d 411, 414 (7th Cir. 1993). Upon an initial Rule 4 review of habeas

petitions, the court will analyze whether the petitioner has avoided statute




                           Page 5 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 5 of 10 Document 28
of limitations bars, exhausted available state remedies, avoided procedural

default, and set forth cognizable constitutional or federal law claims.

       3.1    Timeliness

       The Court begins its Rule 4 review by examining the timeliness of

Weyker’s petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or, if certiorari is not

sought, at the expiration of the 90 days allowed for filing for certiorari. See

Ray v. Clements, 700 F.3d 993, 1003 (2012) (citing Anderson v. Litscher, 281

F.3d 672, 675 (7th Cir. 2002)).

       Here, it appears the petition is timely. Weyker’s conviction became

final with the expiration of the time for seeking certiorari review from the

Supreme Court on his direct appeal on December 26, 2012. Weyker filed his

petition on September 30, 2013 and asked for a stay to exhaust his state court

claims. (Docket #1). Weyker filed post-conviction motions, which tolled the

deadline under 28 U.S.C. § 2244(d)(2). Weyker finished exhausting his state

court claims on September 16, 2020, when the Wisconsin Supreme Court

denied his petition for review on the appeal from the denial of his Wis. Stat.

§ 974.06 motions. Weyker filed a motion to lift the stay and to file an

amended petition for habeas relief on October 20, 2020. (Docket #25). Thus,

the Court will not dismiss Weyker’s petition for want of timeliness.

       3.2    Exhaustion

       The Court continues its Rule 4 review by examining Weyker’s

amended petition to determine whether he has exhausted his state


                           Page 6 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 6 of 10 Document 28
remedies. The district court may not address the merits of the constitutional

claims raised in a federal habeas petition “unless the state courts have had

a full and fair opportunity to review them.” Farrell v. Lane, 939 F.2d 409, 410

(7th Cir. 1991). Accordingly, a state prisoner is required to exhaust the

remedies available in state court before a district court will consider the

merits of a federal habeas petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v.

McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001). A petitioner exhausts his

claim when he presents it to the highest state court for a ruling on the

merits. Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v.

Connor, 404 U.S. 270, 275 (1971)); Perruquet v. Briley, 390 F.3d 505, 513 (7th

Cir. 2004). Once the state’s highest court has had a full and fair opportunity

to pass upon the merits of the claim, a petitioner is not required to present

it to that court again. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).

       It appears that Weyker has exhausted all three grounds for relief in

his amended habeas petition. (Docket #25-1). Weyker presented them in a

post-conviction motion and in supplemental motions before the Dodge

County Circuit Court, which denied him relief on June 4, 2019. (Docket #25-

3 at 4). Weyker appealed all three grounds, and the Court of Appeals

affirmed the denial on May 7, 2020, and denied Weyker’s motion for

reconsideration on June 22, 2020. (Id.) The Wisconsin Supreme Court denied

Weyker’s petition for review on September 16, 2020. (Id. at 5).

       3.3    Procedural Default

       The Court next reviews Weyker’s petition under Rule 4 to determine

whether he has procedurally defaulted on any of his claims. Even though a

constitutional claim in a federal habeas petition has been exhausted, the

court is still barred from considering the claim if it has been procedurally

defaulted by the petitioner. See Mahaffey v. Schomig, 294 F.3d 907, 915 (7th


                           Page 7 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 7 of 10 Document 28
Cir. 2002) (citing Boerckel v. O’Sullivan, 135 F.3d 1194, 1196–97 (7th Cir.

1998), rev’d on other grounds by O’Sullivan v. Boerckel, 526 U.S. 838, 849

(1999)). A state prisoner procedurally defaults on a constitutional claim in

a habeas petition when he fails to raise the claim in the state’s highest court

in a timely fashion or in the manner prescribed by state law. See O'Sullivan,

526 U.S. at 848; Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

Here, on the record before the Court, is it does not appear that Weyker has

procedurally defaulted on his three grounds for relief.

       3.4    Frivolous Claims

       The Court concludes its Rule 4 review by screening Weyker’s

amended petition for patently frivolous claims. Ray, 700 F.3d at 996 n.1.

Without expressing any opinion as to the potential merit of Weyker’s

claims, it does not plainly appear that they are frivolous.

4.     CONCLUSION

       Based on the above, Grounds One, Two, and Three of Weyker’s

amended petition survive Rule 4 screening. Therefore, the Court will order

briefing in accordance with the schedule outlined below.

       Accordingly,

       IT IS ORDERED that Petitioner’s motion to lift the stay and reinstate

habeas proceedings and for leave to file amended petition (Docket #25) be

and the same is hereby GRANTED; Petitioner’s amended petition (Docket

#25-1) shall be the operative petition in this action;

       IT IS FURTHER ORDERED that the parties shall proceed in

accordance with the following schedule:

       1.     Within 30 days of entry of this order, the respondent shall file

either an appropriate motion seeking dismissal of this action or answer the




                           Page 8 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 8 of 10 Document 28
amended petition, complying with Rule 5 of the Rules Governing § 2254

Cases, and showing cause, if any, why the writ should not issue.

      2.     If the respondent files an answer, then the parties should

abide by the following briefing schedule:

      a.     The petitioner shall have 60 days after the filing of the

             respondent’s answer within which to file a brief in support of

             his amended petition, providing reasons why the writ of

             habeas corpus should be issued. The petitioner is reminded

             that, in accordance with 28 U.S.C. § 2248, unless he disputes

             allegations made by the respondent in his answer or motion

             to dismiss, those allegations “shall be accepted as true except

             to the extent that the judge finds from the evidence that they

             are not true.”

      b.     The respondent shall file an opposition brief, with reasons

             why the writ of habeas corpus should not be issued, within 60

             days of service of petitioner’s brief, or within 120 days from

             the date of this order if no brief is filed by petitioner.

      c.     The petitioner may then file a reply brief, if he wishes to do

             so, within 30 days after the respondent has filed a response

             brief.

      3.     If the respondent files a motion in lieu of an answer, then the

parties should abide by the following briefing schedule:

      a.     The petitioner shall have 30 days following the filing of

             respondent’s dispositive motion and accompanying brief

             within which to file a brief in opposition to that motion.




                           Page 9 of 10
 Case 2:13-cv-01115-JPS Filed 07/23/21 Page 9 of 10 Document 28
       b.     The respondent shall have 15 days following the filing of

              petitioner’s opposition brief within which to file a reply brief,

              if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply:

briefs in support of or in opposition to the amended habeas petition or a

dispositive motion filed by respondent must not exceed thirty pages and

reply briefs must not exceed fifteen pages, not counting any caption, cover

page, table of contents, table of authorities, and/or signature block.

       Pursuant to Rule 4 of the Rules Governing § 2254 Cases, as well as a

Memorandum of Understanding entered into between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, a copy of the amended petition and this order have

been sent via a Notice of Electronic Filing (“NEF”) to the State of Wisconsin

respondent through the Attorney General for the State of Wisconsin

through the Criminal Appeals Unit Director and lead secretary. The

Department of Justice will inform the Court within twenty-one days from

the date of the NEF whether the Department will not accept service of

process on behalf of the respondent, the reason for not accepting service for

the respondent, and the last known address of the respondent. The

Department of Justice will provide the pleadings to the respondent on

whose behalf it has agreed to accept service of process.

       Dated at Milwaukee, Wisconsin, this 23rd day of July, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge



                          Page 10 of 10
Case 2:13-cv-01115-JPS Filed 07/23/21 Page 10 of 10 Document 28
